UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson L. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. Fifty-First Annual Shareholder Report 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 voice: (402) 397-4700fax: (402) 397-8617www.bridgesfund.com This page has been intentionally left blank. Contents of Report Page 1 Shareholder Letter Exhibit 1 Portfolio Transactions During the Pages 4 – 5 Period from July 1, 2013 through December 31, 2013 Exhibit 2 Selected Historical Financial Information Pages 6 – 7 Pages 8 – 9 Expense Example Page 10 Allocation of Portfolio Holdings Pages 11 – 26 Financial Statements and Report of Independent Registered Public Accounting Firm Page 27 Privacy Policy Pages 28 – 29 Additional Disclosures MD&A 1 – 11 Management Discussion and Analysis IMPORTANT NOTICES Opinions expressed herein are those of Edson L. Bridges III and are subject to change.They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general.The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization.You cannot invest directly in a specific index. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for complete information on holdings in the Fund. Mutual fund investing involves risk.Principal loss is possible.Small and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Earnings Growth Rate is not a measure of the Fund’s future performance. Price-to-Earnings Ratio (P/E) is a valuation ratio of a company’s current share price compared to its per share earnings.Cash Flow is a measure of a company’s financial health.Equals cash receipts minus cash payments over a given period of time.Free cash flow represents the cash that a company is able to generate after laying out the money required to maintain or expand its asset base. This report has been prepared for the information of the shareholders of Bridges Investment Fund, Inc. and is under no circumstances to be construed as an offering of shares of the Fund.Such offering is made only by Prospectus. The Bridges Investment Fund is distributed by Quasar Distributors, LLC. This report must be preceded or accompanied by a Prospectus. Bridges Investment Fund, Inc. 8 OMAHA, NEBRASKA 68114 - 3453 TELEPHONE 402 - 397 - 4700 FACSIMILE 402 - 397 - 8617 January 14, 2014 Dear Shareholder: Fourth Quarter and 2013 Review Bridges Investment Fund had a total return of 32.99% for the one year period ending December 31, 2013.By comparison, the S&P 500 had a total return of 32.39%, while the Russell 1000 Growth Index finished up 33.48% for the year.The Fund had total returns of 15.17%, 18.05%, and 6.14% for the 3, 5, and 10 year periods ending December 31, 2013, compared to total returns of 16.18%, 17.94%, and 7.41% for the S&P 500, and 16.45%,20.39%, and 7.83% for the Russell 1000 Growth Index over the same periods of time.Three, five, and ten year periods are annualized.The Fund’s gross expense ratio is 0.90%. Performance data quoted represents past performance.Past performance does not guarantee future results.The investment return and the principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance stated above.Performance data current to the most recent month end may be obtained by calling 866-934-4700. Stocks showed strong gains in the fourth quarter of 2013, as the S&P 500 had a total return of 10.51%.The Fund had a total return of 11.23% during the fourth quarter of 2013.The S&P 500 ended the year at 1848.36, an all time high. Outlook for 2014 We remain constructive on the long term outlook for stocks, although a bit less so than a year ago, as valuations for stocks rose materially during 2013.The S&P 500 exited 2012 priced at 14.5x trailing 12 month earnings, versus a trailing P/E of 17.4x. We believe fair value for the S&P 500 for 2014 is in a range of 1900-1950, based on a P/E of roughly 16x estimated 2014 earnings of $118-122 per share.Our fair value estimate for 2015 is 2050-2125, based on 16x estimated 2015 earnings per share of $128-133.This fair value estimate implies upside in 2014 of about 4-5% from the S&P 500’s year end 2013 level of 1848, and upside of 12-14% to our 2015 fair value estimate. Longer term, we believe equities are priced to return between 6-9% annually over the next 5 to 10 years, assuming long term earnings growth of 6-7% and a P/E of 15-16x (versus a long historic average P/E of 16x for the S&P 500). We continue to favor equities that have strong business franchises and an ability to grow revenues, cash flows, earnings, dividends, and underlying business value at solid rates despite a continued sluggish and highly competitive global economic environment. At the outset of 2014, we generally favor offensive companies (i.e., companies with higher growth rates and/or relatively greater economic sensitivity) over relatively defensive companies, because we believe that at some point, investors will begin to discount a return to more normal global economic growth, which should favor companies with relatively greater sensitivity to changes in the economy. Shareholder Letter January 14, 2014 We believe those companies that have proven their ability to generate good returns for shareholders in the exceptionally difficult economic conditions of the past five years should be well-positioned going forward, and should economic conditions improve on balance over the next five to ten years, investors may be surprised by a slight expansion in stock valuations from the current valuation levels. Our Portfolio The Fund’s portfolio continues to be comprised primarily with companies with strong balance sheets, high levels of profitability, and a demonstrated ability to grow business value over the long run despite periodically challenging economic conditions. The following table summarizes the changes we made in the Fund during 2013: BRIDGES INVESTMENT FUND CHANGES FOR 2013 NEW BUYS: ADDS: TRIMS: ELIMINATED: Biogen Idec Blackrock Accenture Chesapeake Energy Comcast Corp Capital One Financial Apache Fedex Corp Class A Celgene Capital One Financial Microsoft DaVita Chicago Bridge & Iron Caterpillar Nike Ecolab Cognizant Tech Solutions Chevron Perrigo JP Morgan Chase DirecTV Cognizant Tech Solutions Valmont Disney EMC Corp eBay General Electric Express Scripts MasterCard iShares S&P McDonalds Mid Cap ETF Pepsico iShares S&P Philip Morris Int’l Small Cap ETF Priceline JP Morgan Chase Schlumberger Priceline Visa Union Pacific Valmont Wells Fargo Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. The companies that added the most value to the Fund in 2013 included Activis, Capital One, Celgene, Chicago Bridge & Iron, Google, iShares S&P Mid Cap ETF, iShares S&P Small Cap ETF, MasterCard, Priceline, and Union Pacific. The companies that were the largest drag on performance in 2013 included Caterpillar, eBay, EMC, iShares Emerging Markets ETF, and Valmont. We believe the Fund’s holdings are attractively valued looking out over the next several years.At present, the Fund’s portfolio trades at 16.5x estimated 2014 earnings and 14.5x estimated 2015 earnings, and have projected long term annual earnings growth of 11-13%.This compares favorably with the 16.7x 2014 P/E and 6-7% long term annual earnings growth projected for the S&P 500. We believe that the Fund’s companies are well positioned to grow shareholder value at attractive rates in the future.Our companies have strong balance sheets and business models that we believe should allow them to grow revenues, earnings, and free 2 Shareholder Letter January 14, 2014 cash flow at attractive rates over the long run.Our companies generally address large and growing markets, and they are usually leaders in the markets in which they compete.We believe that the combination of modest current valuations and solid long term growth prospects should allow our companies to provide good returns over the long run. We expect increased equity market volatility in 2014, as investors deal with historically low interest rates, very sluggish economic conditions in Europe, a continued challenging U.S. economy, and an increasingly polarized political environment in the U.S.While investors face significant risks at present, we believe that these risks are to some degree discounted in current equity valuations, and we expect stocks to do well on balance over the next five to ten years, especially relative to bonds. The Fund’s key investment principles remain: 1. A focus on high quality companies with good prospects for growing their business value over time 2. A strong valuation discipline 3. A long term approach to equity investing The core of our investment management approach is based on the idea that over the long run, good businesses produce good investment returns. The Fund will hold its 51st annual meeting on March 25, 2014, where Fund management will provide its outlook for the capital markets and the Fund for 2014 and beyond.We appreciate your continued investment in the Fund, and encourage all shareholders to attend this year’s annual meeting. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer 3 Exhibit 1 BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JULY 1, 2, 2013 (Unaudited) Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Comcast Corporation – Special CL A DaVita HealthCare Partners Inc.(1) 7,000 2-for-1 Stock Split Payable on 9-6-2013 4 Exhibit 1 (Continued) BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JULY 1, 2, 2013 (Unaudited) Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Anadarko Petroleum Corporation Sr. Notes 7.625% due 03-15-2014 — Chesapeake Energy Corporation 20,000 — Chevron Corporation 3,000 Cognizant Technology Solutions Corp. 3,000 EMC Corporation 25,000 MasterCard, Inc. 1,000 Microsoft Corporation 30,000 — J.C. Penney Company, Inc. Sr. Notes 7.40% due 04-01-2037 — Priceline.com, Incorporated 200 2,800 Visa, Inc. – Class A 1,500 5 Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICAL FINANCIAL INFORMATION (Unaudited) – Year End Statistics – Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ $ $
